Citation Nr: 0336301	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  01-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
and ulnar abutment of the left wrist.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran had periods of active duty for training from 
February to October 1981 and from August 6 to 20, 1988.  She 
also performed inactive duty training in October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
carpal tunnel syndrome and ulnar abutment of the left wrist 
and for residuals of injury of the right elbow and forearm.  
Although these claims had originally been denied as not well 
grounded in a rating decision of June 2000, they were 
readjudicated on the basis of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099, which provides that a claim considered under § 7(b) of 
the Act shall be readjudicated as if the prior denial had not 
been made.  

On January 28, 2003, the Board of Veterans' Appeals (Board) 
entered a decision in this appeal granting service connection 
for residuals of an injury of the right elbow and forearm 
(other than carpal tunnel syndrome) and denying service 
connection for carpal tunnel syndrome and ulnar abutment of 
the left wrist.  In May 2003, the veteran submitted a Motion 
for Reconsideration of the Board decision entered the 
previous January and requested reconsideration of the denial 
of service connection for carpal tunnel syndrome and ulnar 
abutment of the left wrist.  In support of her motion, she 
submitted evidence pertinent to her claim, including records 
of the service department indicating that she was medically 
unfit for continued service in the United States Army 
Reserve.  

That part of the January 28, 2003, Board decision that denied 
service connection for carpal tunnel syndrome and ulnar 
abutment of the left wrist has been vacated pursuant to 38 
C.F.R. § 20.904 (2003) in a separate action under the same 
docket number as this decision.  This decision constitutes 
the final Board action on that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's preexisting left carpal tunnel syndrome and 
ulnar abutment of the left wrist underwent permanent 
aggravation beyond normal progression as a consequence of her 
period of inactive duty training in October 1999.  


CONCLUSION OF LAW

Preexisting carpal tunnel syndrome and ulnar abutment of the 
left wrist were aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.6, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was treated by Dr. Sharkey 
for left carpal tunnel syndrome and left ulnar-sided wrist 
pain secondary to ulnar abutment syndrome.  When seen by Dr. 
Sharkey in October 1998, she reported that she had ongoing 
left wrist pain for some time since she fell in a hole, with 
a distal radius fracture and subsequent ulnar-sided wrist 
pain.  She also experienced severe numbness and tingling of 
all of her digits.  On October 13, 1998, Dr. Sharkey 
performed an ulnar shortening osteotomy of the left wrist and 
a left carpal tunnel release.  

The veteran attributes these complaints to a fall that 
occurred in basic training in April 1981.  She said that it 
was her belief that the bone, during the course of healing, 
caused elongation and that that was also the source of her 
numbness and tingling sensation.  (The appellant's DD-214 
indicates that her military occupational specialty was 
Medical Specialist.)  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303.  
The United States Court of Appeals for the Federal Circuit 
has held that a claimant "seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the [claimant's] service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

The service medical records show that the veteran was seen in 
April 1981 after she fell forward and landed on outstretched 
hands seven days previously.  She had complaints of pain on 
lifting and on doing push-ups, but the specific wrist was not 
specified.  X-rays showed questionable cortical irregularity 
of the navicular bone.  An orthopedic evaluation was 
requested to rule out a navicular fracture.  When evaluated 
by the orthopedist, her wrist was placed in a navicular cast, 
and she was given a profile to waive push-ups for the final 
physical fitness test the following day.  Although she was to 
return to the clinic in two weeks for follow-up films, there 
is no indication that she was subsequently treated in service 
for these complaints.  Her separation examination in August 
1981 was pertinently negative.  Moreover, there is no showing 
of a continuity of symptomatology following her period of 
active duty for training in 1981 until she was seen by Dr. 
Sharkey in October 1998.  See 38 C.F.R. § 3.303(b).  

It is notable that the veteran was seen on many occasions in 
the interim for complaints that were often orthopedic in 
nature, but no mention was made of complaints referable to 
the left wrist or arm.  On periodic physical examinations for 
the Reserve in February 1987, March 1988, and March 1992, her 
upper extremities were normal.  Although she complained of 
swelling and numbness of her hands when seen by E. D. 
Salgado, M.D., a neurologist, in October 1995, no mention was 
made of any left wrist or arm injury, and a diagnosis 
referable to the left wrist or arm was not entertained.  
Private X-rays of the left wrist in September 1998 
demonstrated normal alignment of the bony structures with no 
fracture or focal area of bone destruction seen.  In 
addition, no significant degenerative changes were seen.  
When the veteran was seen by Dr. Hunt in March 1998, a 
history of bilateral hand numbness of three weeks' duration 
was noted.  A private radiologist in March 1998 interpreted 
X-rays of the cervical spine as showing mild degenerative 
changes at C5-6 and C6-7.  

When seen in January 1999, the veteran showed Dr. Sharkey a 
report "from the military from 1981" reflecting a fall on 
her outstretched wrist.  Dr. Sharkey noted that he had 
questioned her initially about any falls on the wrist that 
could have caused a distal radius fracture with resulting 
ulnar abutment syndrome.  He said that she did not remember 
the 1981 episode until recently.  Dr. Sharkey stated that the 
veteran brought a report from her file that suggested that 
she might have had a scaphoid fracture with an X-ray report 
that put questionable cortical irregularity in the region of 
her scaphoid.  Dr. Sharkey noted that apparently, only one X-
ray was taken.  He said that she asked whether her type of 
injury could have caused a distal radius fracture with some 
further settling causing ulnar abutment syndrome.  Dr. 
Sharkey stated that he believed that her injury could have 
caused her symptoms if she had suffered a distal radius 
fracture with some settling afterwards, although he noted 
that his was not specifically mentioned on her initial X-ray.  
Dr. Sharkey felt that this could best be determined by 
reviewing the old X-ray if it was available.  

In January 2000, the veteran claimed entitlement to service 
connection for residuals of an injury of her left forearm, 
wrist and hand, which she stated occurred during a period of 
inactive duty training on October 17, 1999.  

A service medical record dated October 17, 1999, indicates 
that while performing the push-up portion of the annual 
physical fitness test (APFT), the veteran complained of pain 
in the left forearm and wrist.  An examination showed 
deformity and swelling with pain on palpation and decreased 
range of motion.  

A DA Form 2173 (Statement of Medical Examination and Duty 
Status) dated October 19, 1999, indicates that the veteran 
reinjured her left wrist and forearm during an APFT on 
October 17, 1999 while on inactive duty training.  It was 
reported that the veteran began to experience numbness, 
swelling and pain in her left wrist area after doing push-
ups.  She had tenderness over the area of previous surgery, 
and she was taken to Shands Hospital for treatment.  

Due in part to her bilateral forearm pain, in April 2000 the 
veteran was given a permanent profile prescribing sit-ups 
only for the APFT.  

When Dr. Sharkey saw the veteran in follow-up in December 
1999, he stated that she had left-sided extensor 
tenosynovitis.  He reported that she recently had had a nerve 
conduction test that was normal but that she persisted in her 
concerns of carpal tunnel complaints.  The left wrist 
arthropathy appeared to improve with bracing.  The assessment 
was persistent bilateral upper extremity complaints, which 
were thought to be due in part to left extensor synovitis.  

When seen by Dr. Sharkey in February 2000, it was reported 
that the veteran continued to have diffuse wrist and hand 
pain.  Overall, this had been improved with surgery, but she 
continued to have limitation of pronation and supination 
secondary to an ulnar abutment syndrome or a congenitally 
long ulna.  There was also some concern "of a possible 
previous distal radius fracture in the military" and that 
perhaps "there was malunion with shortening."  

On VA orthopedic examination in July 2001, the veteran had a 
5-inch long, very thin scar over the left ulna that was well 
healed.  The examiner remarked that the left wrist fracture 
while on active duty in 1981 was questionable.  He said that 
she "later had evidence for an ulnar syndrome and underwent 
surgery to the arm.  There was no evidence based on the x-ray 
at that time of any damage to the radius or the ulna."  The 
examiner found that although the veteran had sustained a left 
wrist injury while on active duty in 1981, she did not have 
carpal tunnel syndrome in that wrist currently.  Based on the 
examination, "she should not be experiencing disabling 
symptoms."  If she had difficulty with pain, the examiner 
said, it was more than likely related to an osteoarthritic 
condition than to any nerve entrapment syndrome.  

The preponderance of the evidence establishes that the 
veteran's initial left wrist injury in 1981 was an acute and 
transitory episode that resolved, leaving no residual 
disability.  See 38 C.F.R. § 3.303(b).  Indeed, such a 
finding is consistent with an insurance form completed by a 
different private physician in October 1998, which indicates 
that the veteran's left wrist symptoms first appeared in 
February 1998.  This is not to suggest that the veteran is 
not sincere in her belief that the symptoms that became 
manifest in 1998 are a recurrence of symptoms she experienced 
following her fall in 1981.  Although this is possible, there 
is no convincing way to demonstrate the etiologic 
relationship thus asserted without a resort to speculation.  
Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2003).  

In this regard, the Board notes Dr. Sharkey's letter of July 
19, 2000, in which he said that the veteran sustained a 
hyperextension injury in the 1980's while exiting from a 
"fox hill."  He stated that "any sort of displaced or 
nondisplaced fracture that would have caused shortening could 
have caused her significant ulnar abutment syndrome that she 
had from this time."  (Emphasis added.)  There is, however, 
no evidence of the type of fracture described by Dr. Sharkey 
or of any resulting shortening of the ulna.  But even if 
there were, his opinion attributes the current left wrist 
condition to the 1981 incident only on the basis of 
conjecture.  See Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen, statement from physician about possibility 
of link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material evidence 
to reopen).  Furthermore, notwithstanding Dr. Sharkey's 
statement dating "significant ulnar abutment syndrome" from 
1981, there is no evidence that the veteran had symptoms of 
the claimed syndrome from 1981 to 1998.  

As indicated above, the record shows that by late October 
1998, the veteran was status post an open carpal tunnel 
release and ulnar shortening osteotomy on the left.  Although 
the record indicates that she sustained an injury of the left 
wrist during inactive duty training in October 1999 while 
performing push-ups during an APFT, the VA examination in 
July 2001 did not establish that she had left carpal tunnel 
syndrome or a left ulnar injury as a result of that episode.  
Rather, the examiner found that left carpal tunnel syndrome 
was not present and that any current pain was not due to any 
nerve entrapment.  He attributed any current left wrist and 
forearm complaints to other factors.  

The question arises whether the veteran's left wrist 
condition, which preexisted her inactive duty training in 
October 1999, was aggravated by the push-ups performed on the 
APFT at that time.  

The record shows that when Dr. Sharkey saw the veteran in 
April 1999 for follow-up of mild recurrence of her carpal 
tunnel syndrome and previous ulnar shortening osteotomy, she 
was found to be nearly asymptomatic.  

When seen by Dr. Sharkey on October 25, 1999, the veteran 
reported that she had done well after her operation but had 
sustained an injury during a "hyperextension activity doing 
repetitive strenuous push-ups."  She noticed pain in the 
area of the ulnar side of the wrist, which was in the region 
of her distal radial ulnar joint and triangular 
fibrocartilage (TFC).  She also had tenderness in the area of 
her lateral epicondyle.  She noticed numbness and tingling 
with these activities and indicated that her whole hand went 
to sleep whenever she performed any kind of repetitive 
activity.  Although an examination was largely negative, she 
had some mild swelling and tenderness in the area of the 
distal radial ulnar joint and TFC.  There was also light 
touch hypesthesia in the median nerve distribution.  An X-ray 
examination revealed an intact healed plate fixation of the 
ulnar shortening osteotomy with congruent distal radial ulnar 
joint, with ulnar negative variance.  There was no obvious 
fracture or dislocation.  The pertinent assessment was 
recurrent injury to the area of the ulnar wrist, and carpal 
tunnel syndrome.  

When seen by a physical therapist on October 26, 1999, the 
veteran reported that after doing 15 push-ups, the pain in 
her left wrist gradually got worse, and her wrist became 
swollen.  

When Dr. Sharkey saw the veteran in November 1999, the 
assessment was that her left wrist arthropathy was improved 
with bracing.  She was followed by Dr. Sharkey throughout 
2000.  By December of that year, Dr. Sharkey reported that 
she had returned for follow up of her upper extremity 
symptoms and that she had "some diffuse residual symptoms 
but none that are specific today."  

In February 2001, the veteran was found disabled for purposes 
of Social Security benefits, effective from July 29, 2000, 
based on a primary diagnosis of disorder of the bone and 
cartilage status post extensive left arm surgery and on a 
secondary diagnosis of carpal tunnel syndrome.  

However, the VA examiner in July 2001 found that the veteran 
did not have left carpal tunnel syndrome.  On examination, 
there were "no abnormalities with sensation in the left hand 
for all modalities and including the entire palm.  There was 
no separation either of modality or anatomically."  
"This," the examiner continued, "does not make it 
neuroanatomical, in that [the veteran's] numbness and 
tingling are restricted to the hand, but cover the entire 
median and ulnar nerve distribution on the palm, but not on 
the back of the hand."  The examiner stated that the Tinel 
and Phalen tests were negative.  Moreover, there was no 
atrophy or problems with bulk in the left hand, and the 
veteran's strength was normal.  

A preexisting injury will be considered to have been 
aggravated while performing inactive duty training where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 101(24), 1153; 38 C.F.R. §§ 3.6, 3.306.  

The record shows that the veteran reinjured her left wrist 
while on inactive duty training in October 1999 and that, 
initially, the injury did not appear to result in any 
significant pathology.  Rather, it seemed that the left wrist 
problems gradually resolved, at least to the point of the 
mildly symptomatic condition of the left wrist shown before 
the incident of October 1999.  Significant residual findings 
with respect to the left upper extremity were not shown on VA 
examination in July 2001, which was seemingly consistent with 
the improvement that Dr. Sharkey observed in December 2000, 
when the veteran's left wrist symptoms were felt to be 
diffuse and nonspecific.  However, Dr. Sharkey indicated in 
his July 2000 opinion that the appellant's "TFC injury is 
also probably related to the fact that she reinjured this in 
October 1999 performing physical training tests doing 
repetitive push-ups on a drill weekend."  Dr. Sharkey's 
opinion is consistent with the worsening of the veteran's 
left wrist condition since that opinion was rendered.  Dr. 
Sharkey's treatment reports indicate that the veteran's left 
wrist condition continued to be symptomatic throughout 2001, 
and X-ray examinations, beginning in January 2003, visualized 
degenerative changes in the distal radial ulnar joint.  By 
March 2003, Dr. Sharkey's assessment was slow progressive 
distal radial ulnar joint arthritis.  It appears that the 
veteran may also have reinjured her left wrist on what 
appears to have been inactive duty training in December 2002.  
In any event, by April 2003, her case was to be considered by 
a Physical Evaluation Board (PEB) for separation from the 
Army Reserve due in part to her left wrist disorder.  The 
Board accordingly finds that the injury to the veteran's left 
wrist during inactive duty training in October 1999 resulted 
in permanent worsening of her preexisting wrist disorder 
beyond normal progression.  It follows that service 
connection must be granted for carpal tunnel syndrome and 
ulnar abutment of the left wrist on the basis of aggravation.  
In reaching this determination, the veteran has been accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for carpal tunnel syndrome and ulnar 
abutment of the left wrist is granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



